Citation Nr: 1131899	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  11-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a disability manifested by muscle pain in the bilateral legs, to include as due to undiagnosed illness.

3. Entitlement to service connection for a disability manifested by muscle pain in the bilateral shoulders, to include as due to undiagnosed illness. 

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for left foot hallux valgus.

6. Entitlement to service connection for right foot hallux valgus.

7. Entitlement to service connection for scars.

8. Entitlement to service connection for a gastrointestinal disability, to include as due to undiagnosed illness.
9. Entitlement to service connection for upper respiratory sinus condition and allergies, to include as due to undiagnosed illness.

10. Entitlement to service connection for a disability manifested by fatigue, to include as due to undiagnosed illness.

11. Entitlement to service connection for a menstrual disability, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from July 1989 to November 1989 and on active duty from December 1990 to May 1991 (including in Southwest Asia from January 1991 to May 1991).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran claimed service connection for acute gastritis, as an acute condition by its nature would not be a service-connectable disability; the Board has characterized the matter as a gastrointestinal disability. 

The matters of service connection for a menstrual disability, disabilities manifested by muscle pain of the bilateral shoulders and legs, and disability manifested by fatigue are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required. 


FINDINGS OF FACT

1. Tinnitus was not manifested in service, and is not shown to be related to the Veteran's service.

2. It is not shown that the Veteran has, or during the pendency of this claim has had, a bilateral hearing loss disability by VA standards.  

3. Left foot hallux valgus was noted on induction, and is not shown to have increased in severity during service (or as a result of an event or injury therein).

4. Right foot hallux valgus was noted on induction, and is not shown to have increased in severity during service (or as a result of an event or injury therein).

5. Bilateral knee scars were noted on induction, and are not shown to have increased in severity during service (or as a result of an event or injury therein).

6. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. 

7. Gastrointestinal disability has been attributed to a known clinical diagnosis (chronic gastritis) which was not manifested in service and is not shown to be related to the Veteran's service.

8. Upper respiratory sinus condition and allergies have been attributed to known clinical diagnoses (allergic rhinitis, resolved URI, and resolved acute sinusitis), which were not manifested in service and are not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. Service connection for bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3. Service connection for left foot hallux valgus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).

4. Service connection for right foot hallux valgus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).

5. Service connection for scars is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).

6. Service connection for gastrointestinal disability, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

7. Service connection for upper respiratory sinus condition and allergies, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her claims prior to their initial adjudication.  An October 2009 letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

A governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4). With respect to the factor C listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Regarding the Veteran's claims of service connection for a gastrointestinal disability and upper respiratory sinus condition and allergies, given the absence of in-service evidence of disease or injury and the lack of competent evidence of a nexus between the Veteran's service and the disabilities (which have been attributed to known diagnoses), the Board finds that a VA examination is not warranted in these matters.

Regarding the Veteran's claim of service connection for tinnitus, as there is no competent and credible evidence (as noted below, the Board finds the Veteran's allegations of onset of tinnitus in service with continuity of symptoms to be not credible) that the Veteran's current tinnitus may be related to her service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  

Regarding the Veteran's claims of service connection for bilateral hallux valgus and knee scars, as there is no evidence of any treatment before, during, or after service or evidence that the disabilities increased in severity, VA examinations are not warranted.  

Regarding service connection for bilateral hearing loss, as there is no competent evidence that the Veteran has the disability for which service connection is sought (as noted below the Veteran is not competent to provide lay evidence that she has a hearing loss disability as contemplated by 38 C.F.R. § 3.385), and the evidence weighs against a finding of persistent or recurrent symptoms of hearing loss (as will be discussed below) a VA examination is not warranted. 
	
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[a]lthough interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is not always required when the determinative issue is a medical nexus or diagnosis and the Veteran is competent to provide lay evidence as to observation of his or her disability symptoms or disabilities that are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  However, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Hearing loss and tinnitus factual background

The Veteran's DD Form-214 reflects that her military occupational specialty in service was material storage and handling specialist.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss and/or tinnitus.

On September 1988 Reserve examination the Veteran's ears were normal on clinical evaluation; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
10
5
LEFT
0
0
0
0
0

A July 1989 STR notes that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
10
0
0
5
0




On March 1991 re-deployment examination the Veteran's ears were normal on clinical evaluation; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
10
5
0
5
0

On April 1991 Reference Audiogram it was noted that the Veteran was routinely exposed to hazardous noise and had a hearing profile of H1, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
10
5
0
5
0

On June 1992 Reserve examination the Veteran's ears were normal on clinical evaluation; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

On all service examination associated 'Reports of Medical History' the Veteran denied hearing loss.  

On September 2009 VA Special Registry examination the Veteran denied having hearing loss or tinnitus.  



	Tinnitus analysis

At the outset the Board notes that it is not in dispute that the Veteran now has tinnitus as it is a disability capable of lay observation and the diagnosis is established essentially by subjective complaints.  Additionally, it may reasonably be conceded that the Veteran was exposed to some levels of noise trauma in service (her in-service reference audiogram notes such exposure).  What she must demonstrate is a nexus between her noise exposure in service and her current tinnitus, either through objective evidence or credible continuity of symptoms.  In that regard, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is noteworthy that postservice evidence does not include any mention of complaints or findings of tinnitus at all, and the only reference to tinnitus appears on the Veteran's claim for benefits in September 2009 (more than 18 years after service).  Such a lengthy time interval between service and the Veteran's report of tinnitus is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment for tinnitus at any time during or after service and found her recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Additionally, the Board finds the Veteran's denial of tinnitus on the September 2009 VA Special Registry examination (very shortly after she filed her claim for benefits) to be highly probative both because of the temporal proximity to her claim for tinnitus and because her statements were in conjunction with medical evaluation/treatment.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

There is no medical or documentary evidence of record that establishes or even suggests that the Veteran has complained of ringing in the ears at any time before, during, or after service (which she claims has been present for over 20 years).  The first postservice reference to tinnitus appears in the Veteran's September 2009 VA Form 21-526 (claim) at the time she began to seek disability compensation (almost 20 years after she alleges her tinnitus had its onset).  The board finds this to be strong evidence that her reports are self-serving in nature.  In her claim she stated that she was treated for tinnitus from 1989 to the present but could not recall what medical facility or doctor treated her.  Her STRs directly contradict this account as they do not show any treatment or complaints of tinnitus.  In an August 2009 statement the Veteran stated that she was deployed to the Persian Gulf War Theatre until May 1991 and that "After returning home, I began to incur other illnesses to present date such as . . . tinnitus."  Significantly, on March 1991 re-deployment examination, April 1991 Reference Audiogram, and June 1992 Reserve examination, the Veteran did not complain of tinnitus.  Her STRS are completely silent for any complaints of tinnitus she originally alleged had its onset in 1989.   

The Board finds that the Veteran's statements with respect to the onset and continuity of her tinnitus symptomatology (which have varied during the appeal period) are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The Veteran's reported history of continued symptoms of tinnitus since before her active service is inconsistent with the other evidence of record.  Indeed, while she stated that her tinnitus began in 1989 during her period of ACDUTRA and continued to the present; all subsequent examination reports and treatment records from 1989 to the present are silent for pertinent complaints or findings.  Her in-service history of symptoms at the time of service are more contemporaneous to service so they are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Additionally, on September 2009 VA Special Registry examination the Veteran specifically denied having tinnitus, which is highly probative evidence that weighs against any post-service continuity of symptoms and renders her statements to that effect not patently in-credible.  Moreover, the Veteran's own statements are inconsistent.  While she reported that she was treated for tinnitus in 1989, her later statement indicated that she incurred tinnitus after she returned from her Southwest Asia deployment in May 1991.  Ultimately, the body of the evidence establishes that her statements lack credibility, are self-serving, and are compensation driven.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

There are no documented complaints of symptoms of tinnitus of record (including throughout her medical treatment in-service and from 1992 to 2010), aside from the Veteran's own statements after the fact (which the Board finds to be not credible).  Therefore, continuity has not here been established, either through the objective evidence or through her statements.  Consequently, service connection for tinnitus on the basis that it became manifest in service, and persisted, is not warranted. 

Next, service connection may be granted when the evidence establishes a medical nexus between service and current complaints.  Review of the record reveals no such evidence.  Complaints of symptoms tinnitus are not even medically documented at any time.  In this case, the Board finds the lack of competent evidence establishing or even suggesting that the Veteran's tinnitus is related to her service to be dispositive.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which corroborates her lay statements concerning the presence of tinnitus during and after service.  

The Board has also considered the Veteran's statements asserting a nexus between her currently-reported tinnitus and ACDUTRA and active duty service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran is competent to report symptoms of tinnitus because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, she is not competent in this instance to opine that her tinnitus is medically related to remote noise trauma in service (absent her lay reports of tinnitus that was onset in service with continuity of symptoms since (found to be not credible above)) as that is a complex medical question that requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical findings; and correlation with past medical records and reported history.  The Veteran's ability to provide an opinion on medical causation/etiology (requiring medical knowledge she is not shown to possess) is distinguished from observing tinnitus symptoms at any period of time.  Accordingly, the matter of a nexus (apart from continuity of symptoms) in the instant case is not subject to resolution through lay observation.  In any event, as her statements as to the onset and continuity of tinnitus have been found to be not credible; they similarly lack probative value as to a nexus.  The Veteran has not submitted a medical opinion or any textual/medical treatise evidence that supports her theory of entitlement.  As there is no competent and credible evidence of record establishing a nexus between the Veteran's currently reported tinnitus and her noise exposure in service, service connection is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 




      Hearing loss analysis

As noted above it is conceded that the Veteran was exposed to some noise trauma in service.  However, the threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (bilateral hearing loss disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The first postservice reference to hearing loss appears in the Veteran's September 2009 VA Form 21-526 (claim) at the time she began to seek disability compensation.  Therein she stated that she was treated for hearing loss from 1991 to the present but could not recall what medical facility or doctor treated her.  This account is directly contradicted by both her March 1991 re-deployment examination, April 1991 reference audiogram (noting a hearing profile of H1, signifying no hearing defects and a high level of medical fitness), and her post-active service June 1992 Reserve examination which conclusively show that she did not have a hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  There were no notations of decreased hearing or treatment recommended at any of those times.  During service she consistently denied complaints of hearing loss on her 'Reports of Medical History.'  The last audiometry of record on June 1992 Reserve examination did not reveal her to have a hearing loss disability by VA standards (over a year after she left active duty).  

Significantly, during the September 2009 VA Special Registry examination she denied hearing loss.  The Board finds this evidence to be highly probative both because of the temporal proximity to her claim for hearing loss and because her statements were in conjunction with medical evaluation/treatment.  See Rucker, 10 Vet. App. at 67.  Notably, her lack of complaints of hearing loss in service and for many years after service while receiving medical treatment (from 1992 to 2010) and her denial of hearing loss as recently as September 2009 (after she filed her claim) indicates that she does not have persistent or recurrent symptoms of hearing loss.  She has not provided specific lay observable evidence as to her perception of decreased hearing; her correspondence states that after returning from the Persian gulf she "began to incur other illnesses such as . . . hearing loss."  None of the medical evidence of record (including treatment records since received and her contemporaneous denial of hearing loss) establishes or even suggests that the Veteran has (or that she might have) a hearing loss disability in accordance with 38 C.F.R. § 3.385.    

The Veteran is competent to report symptoms of a perception of decreased hearing because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, even assuming the Veteran's ability to discern hearing loss, a hearing loss disability is defined by regulation (38 C.F.R. § 3.385) which requires hearing acuity measurement studies; hence, the existence of a hearing loss disability cannot be established by lay observation, alone.  

There has been no competent evidence received that shows or suggests that the Veteran may have a current bilateral hearing loss disability by VA standards and she has not identified any pertinent evidence in the matter that remains outstanding.  Consequently, the threshold requirement necessary to substantiate the claim of service connection for bilateral hearing loss is not met.  Without competent evidence of a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

Gastrointestinal disability and upper respiratory/sinus/allergies disability

Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, headache, joint pain, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b). The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only the three illnesses listed above as medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(1)-(3).

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110, 1131 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On September 1988 Reserve, March 1991 re-deployment, and June 1992 Reserve examinations the Veteran's nose, sinuses, mouth and throat, abdomen and viscera, were normal on clinical evaluation.  No symptoms or chronic disabilities related to the upper respiratory or gastrointestinal system were noted.  The Veteran reported that she had colds once to twice per year.  

The Veteran's STRs (including service examinations) are silent for complaints, findings, treatment, or diagnosis relating to the stomach/gastrointestinal system, sinuses, or upper respiratory system; no chronic disabilities were noted. 

A January 2001 VA outpatient treatment record notes that the Veteran complained of a sore throat and tonsil problems and a diagnosis of upper respiratory infection (URI) was made; there were no subsequent complaints.    The Veteran's private and VA treatment records document that she has diagnoses of acute and chronic hemorrhagic gastritis (in February 1998 private records), gastritis (October 2001 VA record), allergic rhinitis (May 2004 VA record), and acute sinusitis (since resolved) (January 2008 VA record).  On September 2009 VA Special Registry examination the Veteran denied having gastrointestinal or nose related complaints; allergic rhinitis was diagnosed.  However, as there is no overall indication that the Veteran's gastritis has resolved and it is a chronic disability, the Board will resolve reasonable doubt in favor of the Veteran, and find that such disability is present.   

While the Veteran served in Southwest Asia, her gastrointestinal and upper respiratory/sinus/allergy complaints have been attributed to known clinical diagnoses (chronic gastritis, allergic rhinitis, resolved acute sinusitis, and resolved URI), which are not undiagnosed or chronic multisymptom illnesses.  Therefore, they do not fall with the purview of the undiagnosed illness presumptive provisions under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Accordingly, the analysis progresses to the question of direct service connection.  See Combee, 34 F.3d at 1042.  

Chronic gastritis and allergic rhinitis were not diagnosed in service.  The Veteran noted that these disabilities had their onset after she returned from serving in the Gulf War.  See Veteran's October 2009 Statement.  Consequently, service connection for such disabilities on the basis that they became manifest in service and persisted is not warranted.  The competent evidence of record does not include any medical opinion that the current disabilities are (or might be) related to the Veteran's active service or were incurred during ACDUTRA, and does not suggest such.

The Veteran is not competent in this instance to opine that her current chronic gastritis and allergic rhinitis are related to her service as that is a complex medical question that requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical findings and diagnostic studies; and correlation with past medical records and reported history.  Gastritis and allergic rhinitis are not simple medical conditions and as a lay person, the Veteran is not qualified through education, training, or experience to offer a diagnosis of the conditions or to provide an opinion on medical causation and etiology.  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr.  Here the Veteran's lay opinion on causation is not competent evidence and cannot be considered as evidence favorable to the claim.  

The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment in service or for over 7 years for gastritis and 13 years for allergic rhinitis following her discharge and finds her recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  VA records from 1992 to 2010 do not document gastrointestinal complaints until a 2001 diagnosis of  gastritis or upper respiratory complaints until a May 2004 diagnosis of allergic rhinitis; gastrointestinal complaints appear in private treatment records in February 1998 when she reported a one year history of abdominal discomfort and chronic gastritis was diagnosed (with no treatment thereafter); and she denied current gastrointestinal complaints as recently as on September 2009 VA Special Registry examination.  The evidence does not indicate (and in fact contradicts) continuity of her symptoms (since service) which would be suggestive of a nexus.  Therefore, continuity has not here been established, either through the competent evidence or through her statements.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt rule does not apply; the claims must be denied. 

	Bilateral Hallux Valgus and Scars

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.304. 

In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

On September 1988 Reserve entrance examination the Veteran was noted to have asymptomatic bilateral hallux valgus with no associated current disability and multiple scars on both knees.  On March 1991 re-deployment and June 1992 Reserve examinations the Veteran's feet were normal on clinical evaluation and no scars were noted.  The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to the feet or scars of any kind.

The Veteran's private and VA outpatient treatment records are silent for any complaints or treatment relating to the feet or scars of any kind.  An April 2001 VA X-ray was interpreted as revealing left foot mild hallux valgus.  Her October 2009 statement notes that she was injured and incurred scars during her service and that she was treated for her feet both in boot camp and during the Gulf war.  These accounts are squarely contradicted by her STRs which do not document any treatment for her feet or show traumatic injuries resulting in additional scars.  

As the Veteran's bilateral hallux valgus and knee scars were noted on Reserve induction, she is not entitled to a presumption of soundness on entry in service as to such disabilities.  See 38 U.S.C.A. § 1111, 1132.  The pre-existence of the disabilities precludes consideration of whether they were incurred in service. Consequently, to establish service connection for bilateral hallux valgus and knee scars, the Veteran must establish that such pre-existing disabilities were aggravated by her service.  To establish aggravation she must show that the bilateral hallux valgus and knee scars increased in severity, beyond natural progression, during/or as a result of her service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
 
Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure the significance of any findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely reflect an acute exacerbation) is a medical question.  

The Veteran has not alleged that she experienced any symptoms related to her bilateral knee scars in service.  Her accounts of foot treatment in service are not documented.  Here, not only is there no medical evidence during service showing an increase in severity of the Veteran's bilateral hallux valgus and knee scars, there is no evidence of any complaints, findings, treatment, or diagnosis (apart from on induction) relating to the feet or knee scars (contrary to the Veteran's accounts of foot treatment in March 1991).  Asymptomatic disabilities in service naturally do not suggest an increase in symptoms, much less a worsening of the underlying conditions.  Jensen, 4 Vet. App. at 306-307.  This is strong evidence that the disabilities did not increase in severity in service. 

There is also no post-service evidence suggesting that the Veteran's pre-existing bilateral hallux valgus and knee scars increased in severity during, or as a result of, her service.  While VA outpatient treatment records note the Veteran to have a diagnosis of hallux valgus she has not received any VA or private treatment for the disability.  There is no mention at all of knee scars in any post-service treatment records.  The Veteran has not indentified any post-service treatment that is outstanding or described any symptoms that she experienced before, during, or after service.  Thus even assuming her competence to assess that her disabilities increased in severity she has not offered a description or any statements as to why that is her belief.     

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt rule does not apply; the claims must be denied. 


ORDER

Service connection for tinnitus is denied

Service connection for bilateral hearing loss is denied.

Service connection for left foot hallux valgus is denied.

Service connection for right foot hallux valgus is denied.

Service connection for knee scars is denied.  

Service connection for a gastrointestinal disability (to include as due to an undiagnosed illness) is denied.

Service connection for an upper respiratory sinus condition and allergies (to include as due to an undiagnosed illness) is denied.


REMAND

Regarding service connection for a menstrual disability and disabilities manifested by muscle pain of the bilateral shoulders and legs and fatigue, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claims.  See 38 C.F.R. § 3.159 (2010).   

As noted above, the Veteran served in Southwest Asia from January 1991 to May 1991 and is a Persian Gulf veteran under 38 C.F.R. § 3.317(d) (2010).  In this case, she alleges that she suffers from a menstrual disability and disabilities manifested by muscle pain of the bilateral shoulders and legs and fatigue.  Her October 2009 statement notes that she believes that her sicknesses are related to serving in the Gulf War.  The Veteran has stated that she has fatigue and VA treatment records note that she complained of a tension type muscle pain in the neck and shoulders (diagnosed as muscular tension) in January 2006, had neck and upper back muscle spasms in January 2010, and in October 2009 had chronic pelvic pain of an unknown etiology for 2 years prior with menorrhagia.  However, the medical evidence of record does not provide known diagnoses for these symptoms.  The Veteran is competent to report symptoms of pain and that she feels fatigued because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470.  The evidence of record indicates that the Veteran has symptoms of current disabilities that may be associated with her service, and the low threshold of McLendon is met.  Accordingly, a VA examination is warranted to determine whether the Veteran has undiagnosed illnesses related to her service in the Gulf War or current disabilities that may be related to her service.   

Additionally, VA treatment records indicate that the Veteran received some private gynecological treatment (Pap smear) in June 2004; any such records are pertinent evidence and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for menstrual disability, muscle pain in the bilateral shoulders and legs, and fatigue (from April 2010 to the present).  The Veteran should also be asked to identify all providers of any private evaluation and/or treatment she has received for such (to specifically include private gynecological treatment).  If she has not received any private treatment she should so specify.  The RO should secure copies of complete clinical records of treatment and evaluations from all sources identified. 

2. After the above development is completed, the RO/AMC should arrange for the Veteran to be examined by an appropriate physician to determine (a) Whether she has (or at any time during the pendency of this claim has had) a menstrual disability and disabilities manifested by muscle pain of the bilateral shoulders and legs and fatigue; and (b) Whether or not she has chronic fatigue syndrome.  The Veteran's claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.  After examination of the Veteran and review of the record including the Veteran's STRs and post-service treatment records, the examiner should respond to the following: 

a. Does the Veteran have disabilities manifested by muscle pain in the bilateral shoulders and legs? 

i. If the Veteran has such disabilities are they due to known causes, or are they due to undiagnosed illness related to her service in the Southwest Asia Theatre of Operations?

ii. If the Veteran has disabilities manifested by muscle pain in the bilateral shoulders and legs due to known causes, were such  incurred during the Veteran's period of ACDUTRA (from July 1989 to November 1989) or incurred in/otherwise related to the Veteran's active service (December 1990 to May 1991)?  

b. Does the Veteran have a menstrual disability?

i. If the Veteran has such disability is it due to a known cause, or is it due to undiagnosed illness related to her service in the Southwest Asia Theatre of Operations?

ii. If the Veteran has a menstrual disability due to a known cause, was such incurred during her period of ACDUTRA (from July 1989 to November 1989) or incurred in/otherwise related to her active service (December 1990 to May 1991)?

c. Does the Veteran have a disability manifested by fatigue?

i. If the Veteran has such disability is it due to a known cause, or is it due to undiagnosed illness related to her service in the Southwest Asia Theatre of Operations?

ii. If the Veteran has a disability manifested by fatigue due to a known cause, was such incurred during the Veteran's period of ACDUTRA (from July 1989 to November 1989) or incurred/otherwise related to the Veteran's active service (December 1990 to May 1991)?

iii. Does the Veteran meet the 38 C.F.R. § 4.88a definition of chronic fatigue syndrome (CFS) defined below? 

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.  

All opinions are to be accompanied by a clear explanation of rationale, with reference to supporting evidence in the record (as indicated).

3. The RO should then re-adjudicate the claims.  If any remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


